Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 20 May 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of checking the quality of content in a structured clinical record. The limitations of 
providing a data quality test that checks the content of at least a portion of the data content in the structured clinical record; applying the data quality test to the portion of the data content; and returning the results of the data quality test
, as drafted is a method that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example the claims encompass a person thinking about quality 
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements, therefore the claim cannot provide a practical application of the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Therefore the claim cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-30 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-3, 17 further define the structured content but do not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claim 4, 15, 18 further defines the output of the quality test, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claim 5, further defines use of the results, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claims 6-8, 12
Claims 9-11, 14, 16, recites the additional element of “receiving”, however this step is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving” were considered extra-solution activity. This step has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 13, further defines criteria for determination of eligibility, but does not recite any additional elements, therefore they cannot provide a practical application or significantly more.
Claims 19-30, further define criteria of quality test but do not recite any additional elements, therefore they cannot provide a practical application or significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 14-18, 23 and 30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”).

Regarding claim 1, Sadeghi teaches a method for checking the quality of data content in a structured clinical record (Sadeghi: paragraph [0009], “analyze a medical report to determine whether the medical report includes at least one instance of at least one category selected from a group consisting of: gender error, laterality error, and critical finding”, paragraphs [0127]-[0131], “an EHR is maintained as a structured data representation, such as a database with structured fields. Each piece of information stored in such an EHR is typically represented as a discrete (e.g., separate) data item occupying a field of the EHR database… Data items or fields in such an EHR are structured in the sense that only a certain limited set of valid inputs is allowed for each field”. Also see, paragraph [0138]), comprising:
--providing a data quality test that checks the content of at least a portion of the data content in the structured clinical record (Sadeghi: Figure 1, paragraphs [0056]-[0060], “a quality assurance (QA) tool for use in processing medical reports… the QA tool A105 may be provided to the user A120 as part of a bundle of capabilities related to creating and processing medical reports… processing such as checking for errors and/or critical results”. Also see, paragraphs [0127]-[0131], [0138]);
the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”); and
--returning the results of the data quality test (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”).

Regarding claim 5, Sadeghi teaches the limitations of claim 1, and further teaches updating the structured clinical record data in response to the results (Sadeghi: paragraph [0142], “add to the clinical documentation of the patient encounter for quality review purposes”, paragraphs [0146]-[0148], “fact review system may allow a user to add, delete and/or modify (collectively referred to as "change") a medical fact extracted”).

Regarding claim 6, Sadeghi teaches the limitations of claim 1, and further teaches wherein the step of applying the data quality test to the portion of the data content is performed in response to an on-demand request from a user initiating the data quality test to the portion of the data content (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”).

Regarding claim 7, Sadeghi teaches the limitations of claim 1, and further teaches wherein the step of applying the data quality test to the portion of the data content is performed in response to initiating the data quality test via a background service (Sadeghi: paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports. In this embodiment, the CLU engine A145 is implemented as a process running at a data center A150, which may be a cloud computing facility or some other type of facility that is capable of performing computational tasks associated with the CLU engine A145… the QA tool A105 may operate in real time. For example, in some embodiments, the QA tool A105 may check a medical report as soon as the report text becomes available”. Also see, paragraph [0084]).

Regarding claim 8, Sadeghi teaches the limitations of claim 7, and further teaches making, reviewing, and approving new code commits capturing modifications to the data quality test; and merging the new code commits into one or more code branches for subsequent application build phases (Sadeghi: paragraph [0054], “a user's feedback (e.g., acceptance or rejection of an alert) may be used as additional training data to adapt the statistical model. Thus, adaptation may be performed continually as the system is being used”, paragraph [0147], “a fact review system may allow a clinician or other user to directly add a clinical fact… when such a fact is added, the fact extraction component may be updated for that user… to re-train a statistical fact extraction model to associate the selected word(s) with the added fact”. The Examiner notes the feedback and adding of facts (i.e., making, reviewing and approving code commits) are modifications to the QA tool (i.e., data quality test) and are merged into the tool).

Regarding claim 9, Sadeghi teaches the limitations of claim 1, and further teaches receiving and processing additional structured data (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”. The Examiner notes the user can continually access and provide data to be processed);
--applying the data quality test to the additional structured data (Sadeghi: Figures 1-3, paragraph [0062], “the QA tool A105 may invoke a NLU engine to process the medical reports the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”); and
--returning the results of the data quality test applied to the additional structured data (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”).

Regarding claim 10, Sadeghi teaches the limitations of claim 9, and further teaches
--wherein the receiving and processing steps automatically trigger the applying step (Sadeghi: Figure 1, paragraph [0057], “allow a user A120 to access the QA tool A105 from a QA user interface A125”, paragraph [0067]-[0068], “a controller component A165 of the QA tool A105 may interact with the QA user interface A125 to receive medical reports to be processed and/or to return processing results. Upon receiving a medical report from the QA user interface A125 or some other source, the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis”. Also see, paragraphs [0064]-[0065]).

Regarding claim 14, Sadeghi teaches the limitations of claim 1, and further teaches receiving and structuring unstructured data substantially in real time as it is being entered by a user into the clinical record, wherein the portion of the data content comprises the resulting structured data (Sadeghi: paragraph [0121], “the one or more portions of identified text may be analyzed in context to determine whether they include one or more errors and/or critical results”, paragraph [0131]-[0133], “the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter. In this manner, free-form input may be provided, but the advantages of storage, maintenance and accessing of medical documentation data in electronic forms may be maintained”. The Extracted and structured data is analyzed).

Regarding claim 15, Sadeghi teaches the limitations of claim 14, and further teaches wherein the returning step includes informing the user of errors or incomplete information in the unstructured data (Sadeghi: Figure 3, 6-7, paragraph [0085], “FIG. 3 shows the illustrative user interface A200 of FIG. 2, with a popup window A300 to notify a user that one or more alerts have been triggered during a quality assurance check… the popup window identifies the types of alerts generated and the number of alerts for each such type (e.g., "1 Gender Mismatch" and "1 Critical Test Result") and prompts the user to refer to the QA pane A205 for details”).

Regarding claim 16, Sadeghi teaches the limitations of claim 15, and further teaches receiving revisions to the unstructured data substantially in real time from the user; and repeating the structuring, initiating, and returning steps to determine whether the errors or incomplete information have been corrected (Sadeghi: paragraph [0069], “a rule may search the CLU engine output for an extracted fact of "laterality mismatch" type, "gender mismatch" type, "critical result" type, etc.”, paragraph [0231], “the user may add, delete, or change one or more words in the text narrative, and then the text narrative may be re-processed by fact extraction component 104 to extract an updated set of medical facts”. Also see, paragraph [0147]. The Examiner notes updates to the unstructured data repeat the structuring and processing process to extract facts).

Regarding claim 17, Sadeghi teaches the limitations of claim 1, and further teaches wherein the structured clinical record is stored in an electronic health record (Sadeghi: paragraphs [0127]-[0130], “an EHR is maintained as a structured data representation, such as a database with structured fields. Each piece of information stored in such an EHR is typically represented as a discrete (e.g., separate) data item occupying a field of the EHR database”).

Regarding claim 18, Sadeghi teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a cancer diagnosis criteria (Sadeghi: paragraph [0034], “pathology mismatches (e.g., ovarian cancer for a male patient)”).

Regarding claim 23, Sadeghi teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a medication criteria (Sadeghi: paragraph [0141], “an alert may be generated when the set of facts indicate that the patient has been prescribed a certain medication (drug A) in addition to a certain other medication (drug B) with which it negatively interacts, such that the two medications should not be prescribed together”).

Regarding claim 30, Sadeghi teaches the limitations of claim 1, and further teaches wherein the data quality test comprises a gender criteria (Sadeghi: paragraph [0009], “analyze a medical report to determine whether the medical report includes at least one instance of at least one category selected from a group consisting of: gender error, laterality error, and critical finding”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11-12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2017/0053074 (hereafter “Enzmann”).

Regarding claim 2, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the structured clinical record includes a diagnosis date and a diagnostic test date, and the data quality test checks if the diagnostic test date is prior to the diagnostic date.
Enzmann teaches wherein the structured clinical record includes a diagnosis date and a diagnostic test date, and the data quality test checks if the diagnostic test date is prior to the diagnostic date (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check if a test date is before a diagnosis date).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a quality check on dates of tests and diagnosis as taught by Enzmann within the quality assurance checking of structured data as taught by Sadeghi with the motivation of improving “the quality and utility of radiology reports” (Enzmann: paragraph [0011]).

Regarding claim 11, Sadeghi teaches the limitations of claim 9, but may not explicitly teach wherein the data quality test includes evaluating the additional structured data relative to other patient record data received via other sources.
Enzmann teaches wherein the data quality test includes evaluating the additional structured data relative to other patient record data received via other sources (Enzmann: paragraphs [0012]-[0013], “objectively measure the diagnostic accuracy and value of diagnostic imaging reports (e.g. radiology) based on a comparison against a "precision diagnosis" rendered by other clinical data sources”).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding claim 12, Sadeghi and Enzmann teaches the limitations of claim 11, and further teaches wherein the additional structured data is checked by the data quality test or a different data quality test (Sadeghi: Figures 1-3, paragraph [0062], “the QA tool A105 may invoke a NLU engine to process the medical reports to be quality assured”, paragraphs [0064]-[0065], “the QA tool A105 uses a CLU engine A145 to identify errors and/or critical results in medical reports… the QA tool A105 may check a medical report as soon as the report text becomes available and/or before the author "signs" the report”, paragraph [0068]-[0069], “the controller A165 may extract certain data from the report, such as the text to be checked and/or any desired combination of metadata that may be used to inform the CLU engine's analysis… the CLU client A155 may forward output received from the CLU engine A145 to a resolver component A170 of the QA Tool A105 for further processing… and identify any errors and/or critical results of interest to the resolver A170”).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding claim 19, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a date of cancer diagnosis criteria.
Enzmann teaches wherein the data quality test comprises a date of cancer diagnosis criteria (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check if for a date and would be obvious to use with the cancer as taught by Sadeghi).
The motivation to combine is the same as in claim 2, incorporated herein.

Regarding claim 21, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a date of recurrence criteria.
Enzmann teaches wherein the data quality test comprises a date of recurrence criteria (Enzmann: claim 1, “An automated system for quality control”, Table 1, “Functions of QA Software Code… dateMatch(b, r, dCol)… Checks that radiology date is before biopsy date”. The Examiner notes this is a quality check that can be used for recurrence after initial diagnosis).
.

Claims 3, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2017/0185720 (hereafter “Downs”).

Regarding claim 3, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein: the structured clinical record includes genetic testing results, and the data quality test includes a data sufficiency criterion that checks if the genetic testing results are complete.
Downs teaches wherein: the structured clinical record includes genetic testing results, and the data quality test includes a data sufficiency criterion that checks if the genetic testing results are complete (Downs: paragraph [0017], “calculate a variant score for information in the genetic information database… the variant score is calculated at least in part based on… a data quality score”, paragraphs [0090]-[0093], “curation of variant information while protecting the proprietary nature of information submitted to the system… details of the biomarkers, such as the particular variants submitted, estimates of the effects of the variants submitted, demographic information on the source of the biomarkers… review the submitted biomarkers and any supporting information submitted by the submitters 10 in order to determine the quality of data submitted”, paragraph [0096], “generate a test result 4, as represented by arrow 15. The test result 4 can be transmitted to the requesting clinician or patient 1”, paragraph [0134], “data quality score can be independent of the curation score, and can be based on factors such as the amount, type, and quality of data submitted by the submitter”).


Regarding claim 24, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises an instance of genetic testing criteria.
Downs teaches wherein the data quality test comprises an instance of genetic testing criteria (Downs: paragraph [0134], “a variant score can be based on factors such as data quality… the data quality score can be independent of the curation score, and can be based on factors such as the amount, type, and quality of data submitted by the submitter”).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 25, Sadeghi teaches the limitations of claim 1, but may not explicitly wherein the data quality test comprises a gene result criteria.
Downs teaches wherein the data quality test comprises a gene result criteria (Downs: paragraph [0134], “a variant score can be based on factors such as data quality… the data quality score can be independent of the curation score, and can be based on factors such as the amount, type, and quality of data submitted by the submitter”).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 29, Sadeghi teaches the limitations of claim 1, but may not explicitly wherein the data quality test comprises a molecular variant criteria.
Downs teaches wherein the data quality test comprises a molecular variant criteria (Downs: paragraph [0134], “a variant score can be based on factors such as data quality… the data quality score can be independent of the curation score, and can be based on factors such as the amount, type, and quality of data submitted by the submitter”).
The motivation to combine is the same as in claim 3, incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2007/023937 (hereafter “Reiner”).

Regarding claim 4, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the results of the data quality test are returned in a"% success" format.
Reiner teaches wherein the results of the data quality test are returned in a"% success" format (Reiner: paragraph [0105], “QA percentage score”. Also see, paragraph [0088]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a percentage success as taught by Reiner within the quality assurance testing of structured data as taught by Sadeghi with the motivation of “improve feedback among users” (Reiner: paragraph [0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2005/0182657 (hereafter “Abraham-Fuchs”).

Regarding claim 13, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test checks the content of at least a portion of the data content in the structured clinical record against clinical attributes required for inclusion in or exclusion from a clinical trial; and determining eligibility of the patient for the clinical trial based in part on the results of the data quality test.
Abraham-Fuchs teaches wherein the data quality test checks the content of at least a portion of the data content in the structured clinical record against clinical attributes required for inclusion in or exclusion from a clinical trial; and determining eligibility of the patient for the clinical trial based in part on the results of the data quality test (Abraham-Fuchs: paragraph [0006], “assist in recruiting patients for the study, as well as selecting an appropriate investigator/investigators and appropriate clinical trial site(s)”, paragraph [0009], “automated, supervision of compliance with quality criteria and/or a need for a systematic and preferably automated way to check quality compliance of a clinical study”, paragraphs [0039]-[0040], “Patient inclusion criteria… Patient exclusion criteria”, paragraph [0065], “measures of quality and/or compliance with various protocol rules of the clinical study criteria”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include inclusion/exclusion criteria for determining clinical trial eligibility as taught by Abraham-Fuchs within the quality control of structured data s taught by Sadeghi with the .

Claims 20, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0278448 (hereafter “Sadeghi”), in view of U.S. Patent Pub. No. 2021/0043275 (hereafter “Landau”).

Regarding claim 20, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a metastatic cancer diagnosis criteria.
Landau teaches wherein the data quality test comprises a metastatic cancer diagnosis criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0204]-[0205], “the sample comprises a primary or metastatic tumor… Tumor that has metastasized may be sampled from nearby tissues or lymph nodes (primary metastasis) or from parts of the body that are farther away (distant metastasis)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using metastatic cancer as criteria as taught by Landau within the cancer analysis and criteria for quality assurance as taught by Sadeghi with the motivation of improving cancer diagnosis quality assurance (Landau: paragraph [0008]).

Regarding claim 22, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a staging criteria.
Landau teaches wherein the data quality test comprises a staging criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0025], “diagnosis of early cancer disease in an undiagnosed and or asymptomatic patient. Particularly, the subject is a patient with early stage cancer which is in stage I to III.”).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding claim 26, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a tumor mutational burden criteria.
Landau teaches wherein the data quality test comprises a tumor mutational burden criteria (Landau: paragraph [0010], “discriminate between systemic errors and somatic mutations caused by cancer”, paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”. Also see, paragraph [0038], [0053]).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding claim 27, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a microsatellite instability criteria
microsatellite instability (MSI) signature”).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding claim 28, Sadeghi teaches the limitations of claim 1, but may not explicitly teach wherein the data quality test comprises a PARP inhibitor criteria.
Landau teaches wherein the data quality test comprises a PARP inhibitor criteria (Landau: paragraph [0015], “a method for genetic screening a subject for cancer is provided… The probability can be calculated as a function of features selected from the group comprising mapping-quality (MQ), variant base-quality (MBQ), position-in-read (PIR), mean read base quality (MRBQ), and combinations thereof”, paragraph [0446], “wherein the therapy nomination comprises PARP-inhibitor for BRCA signature,”).
The motivation to combine is the same as in claim 20, incorporated herein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 20110276346 (hereafter “Reiner ‘346”) teaches automatic quality assurance of data
U.S. Patent Pub. No. 20190005012 teaches automated input processing of structured content with a quality check
U.S. Patent Pub. No. 20190156947 teaches processing of documents (i.e., structured content)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626